Mr. Presiding Justice Freeman, after making "the above statement, delivered the opinion of the court. It has been repeatedly held that an abstract must, as against the .appellant, be sufficiently full to present all the errors upon which he relies and upon which error is assigned. Shields v. Brown, 64 Ill. App. 259, and cases there cited. This rule we must adhere to. Lut assuming that such an instruction was given, it was clearly proper under the evidence. Appellant was notified before the expiration of his original written lease that he could retain the premises at a slightly reduced rental for the year commencing May 1, 1896. A lease was made out, signed by the owner and left with him to be executed. He retained the premises and paid the rental at the reduced rate, and in accordance with the lease in his possession, although he had not signed it himself.' Ho tenancy from year to year had been created, and none was created by the conversation with the owner in September following. Ho such construction can be placed upon that conversation, accepting appellant’s version of it to be entirely correct. The conduct of both parties shows that they entered into a new contract, with the terms of which each complied, for the lease of the premises for another year, commencing May 1, 1896. And though such verbal contract should be void, under the statute of frauds, yet it was evidence of the intention of both parties, that appellant should become a tenant for another year, as he did at the reduced rental, which he paid. Clinton Wire Cloth Co. v. Gardner, 99 Ill. 151-163, and cases there cited. The judgment of the Superior Court is affirmed.